UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6352



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL C. BRANNON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-637, CA-01-1947)


Submitted:   July 16, 2003                 Decided:   October 22, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael C. Brannon, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael C. Brannon, a federal prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2255 (2000).     An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   both   that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude    that   Brannon   has   not       made   the   requisite   showing.

Accordingly, we deny a certificate of appealability, dismiss the

appeal, and deny Brannon’s motion for appointment of counsel.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED


                                        2